                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                   IN THE UNITED STATES DISTRICT COURT                   June 26, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                             HOUSTON DIVISION


REBECCA SINGLETON,                    §
                                      §
                   Plaintiff,         §
                                      §
v.                                    §       CIVIL ACTION NO. H-17-2903
                                      §
YOUNG MEN'S CHRISTIAN                 §
ASSOCIATION (YMCA) OF                 §
GREATER HOUSTON,                      §
                                      §
                   Defendant.         §


                      MEMORANDUM OPINION AND ORDER


      Plaintiff,    Rebecca Singleton,       brings this action against

defendant, Young Men's Christian Association ("YMCA") of Greater

Houston, asserting a claim for employment discrimination based on

race (African-American) in violation of Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2(a)(1) ("Title

VII"). 1   Pending before the court is Defendant YMCA's Motion for

Summary    Judgment   ("Defendant's       MSJ")   (Docket   Entry    No.      48),

Memorandum in Support of Defendant's Motion for Summary Judgment

("Defendant's Memorandum") (Docket Entry No. 49), and Plaintiff's

Motion to Strike Portions of Defendant's Summary Judgment Evidence

("Plaintiff's Motion to Strike") (Docket Entry No. 51).                 For the



      Plaintiff's
      1
                   First   Amended  Complaint  ("First   Amended
Complaint"), Docket Entry No. 32, p. 1 en 2.    Page numbers for
docket entries in the record refer to the pagination inserted at
the top of the page by the court's electronic filing system,
CM/ECF.
denied as moot, Defendant's MSJ will be granted, and this action

will be dismissed with prejudice.



                          I.   Undisputed Facts

     Plaintiff is an African-American woman who began working for

the YMCA on a part-time basis in January of 2009 as a group

exercise teacher at the Orem YMCA in Houston, Texas.              She remained

a part-time employee until 2011 when she moved to the Tellepsen

YMCA in downtown Houston to serve as Healthy Living Director.2

     In   December   of    2011   or    2012    Chad   Swirczek    became   the

plaintiff's supervisor when he was hired to be Executive Director

of the Tellepsen YMCA. 3

     In   February   of   2013    Swirczek      recommended   plaintiff     for

promotion to   Senior     Healthy      Living   Director.     Plaintiff     was

interviewed by Swirczek and Vice-President of Human Resources,

Jennifer Lopez, who approved her for promotion.               Plaintiff was

promoted and received a pay increase to $57,000.00 making her one




     2
      Memorandum in Support of Defendant's Motion for Summary
Judgment ("Defendant's Memorandum"), Docket Entry No. 49, p. 11;
and Plaintiff's Response to Defendant's MSJ,         ("Plaintiff's
Response"), Docket Entry No. 50, p. 6 (citing Oral Deposition of
Rebecca Singleton ("Singleton Deposition"), pp. 33:9-34:3, Exhibit
B to Plaintiff's Response, Docket Entry No. 50-3, p. 9).
     3
      Plaintiff's Response, Docket Entry No. 50, p. 6 (citing Oral
Deposition of Chad Swirczek ("Swirczek Deposition"), pp. 5:21-6:4
and 14:7-9, Exhibit E to Plaintiff's Response, Docket Entry No. 50-
6, pp. 2 and 4).

                                       -2-
one of the three highest paid employees at the Tellepsen YMCA. 4

      In April of 2013 plaintiff took leave allowed by the Family

Medical Leave Act ("FMLA"). 5 While plaintiff was on FMLA leave she

had a telephone conversation with Swirczek during which Swirczek

raised his voice and after which plaintiff lodged a complaint

against Swirczek to the defendant's Human Resources office. 6

      On May 3, 2013, Swirczek gave plaintiff an Employee Counseling

Report. 7   The Employee Counseling Report stated:

     You are being issued this final written warning for
     several infractions of company policy and standard codes
     of conduct:

     1.     The repeated offense of adj usting your employees
            timecards and not noting the comments for the
            adjustment.


      Id. (citing Singleton Deposition, pp. 34:22-35:4, Exhibit B
      4

to Plaintiff's Response, Docket Entry No. 50-3, p. 9); Defendant's
Memorandum, Docket Entry No. 49, pp. 11-12 (citing Declaration of
Jennifer Lopez ("Lopez Declaration"), Exhibit A to Defendant's
Memorandum, Docket Entry No. 49-1, p. 3, i 5, and Declaration of
Chad Swirczek ("Swirczek Declaration"), Exhibit B to Defendant's
Memorandum, Docket Entry No. 49-2, p. 3 ii 6-7).
      Plaintiff's Response, Docket Entry No. 50, pp. 6-7 (citing
      5

Singleton Deposition, p. 69:1-20; Exhibit B to Plaintiff's
Response, Docket Entry No. 50-3, p. 18); Defendant's Memorandum,
Docket Entry No. 49, p. 12 (citing Swirczek Declaration, Exhibit B
to Defendant's Memorandum, Docket Entry No. 49-2, p. 3 i 8).

      Id. at 7 (citing Singleton Deposition, pp. 73:15-74:18 and
      6

80:1-13, Exhibit B to Plaintiff's Response, Docket Entry No. 50-3,
pp. 19-20).

      Defendant's Memorandum, Docket Entry No. 49, pp. 14-15.
      7

Plaintiff's Response, Docket Entry No. 50, pp. 7-8 (citing
Singleton Deposition, pp. 82:20-83:10, Exhibit B to Plaintiff's
Response, Docket Entry No. 50-3, p. 21).
                                 -3-
     2.         [P]er Standards of Conducts #10, [f]or threatening
               your staff to keep information related to your
               daughter and who she dates to themselves or that
               you would make their Y career very bad.

     3.        [P]er Standards of Conducts #9,          [f]or not
               completing the staff schedule/forecast per our
               conversation on March 4th in a timely manner. Note
               that the Y was informed of your FMLA on Thursday,
               March 28th as well you took off March 7th, which
               informed me on March 4th and took off March 11
               which you informed me on Sunday March 10th at 10:22
               p.m.

     4.        For the 2nd time, I have been made aware that you
               are directly spreading rumors and gossip about me
               and other employees. According to our Workplace
               Bullying policy, the YMCA does not tolerate any
               form of bullying and anyone engaging in workplace
               bullying can be terminated.

     5.        Not calling members back within 24 hours or 1
               Business Day, for example Jena Turner. 8

Plaintiff signed the Employee Counseling Report without writing any

comments in the section titled "Employee's Comments." 9

     In January of 2014 the YMCA reorganized the salaried employees

at the Tellepsen YMCA. Pursuant to the reorganization, plaintiff's

title changed from Senior Healthy Living Director to Senior Program

Director and the number of employees under her direct supervision

increased from one to three, but her salary of $57,000.00 remained




     8
      Employee Counseling Report,         Exhibit   H   to   Plaintiff's
Response, Docket Entry No. 50-9.
     9
         Id.

                                    -4-
the same. 10   Laura Wilson ("Wilson n ), a white woman, who similarly

received the title of Senior Program Director and experienced an

increase in the number of employees under her direct supervision

during the reorganization, received an annual salary increase to

$53,000.00.11 Following the reorganization Swirczek moved plaintiff

- against her wishes - out of an office on the fourth floor and

into a cubicle on the second floor. 12

     On March 26, 2014 the defendant terminated the plaintiff's

employment for failing to meet the standards and expectations of

the YMCA for a senior management position.13



       Plaintiff's Response, Docket Entry No. 50, pp. 13-14 (citing
      10

Swirczek Deposition, pp. 111:3-118:6, Exhibit E to Plaintiff's
Response, Docket Entry No. 50-6, pp. 28-30; and January 6, 2014,
Email from Chad Swirczek to Jennifer Lopez and Melanie Rouser,
Exhibit M to Plaintiff's Response, Docket Entry No. 50-14).
Compare Org Chart - Proposed 2013-14, Exhibit F to Plaintiff's
Response, Docket Entry No. 50-7, with Reorganization Chart, Exhibit
K to Defendant's Memorandum, Docket Entry No. 49-11, and Exhibit L
to Plaintiff's Response, Docket Entry No. 50-13.          See also
Declaration of James Scaffidi ("Scaffidi Declaration n ), Exhibit D
to Defendant's Memorandum, Docket Entry No. 49-4, p. 3 � 8.

      Plaintiff's Response, Docket Entry No. 50, p. 14 (citing
     11
January 6, 2014, Email from Chad Swirczek to Jennifer Lopez and
Melanie Rouser, Exhibit M to Plaintiff's Response, Docket Entry
No. 50-14).     See also Scaffidi Declaration, Exhibit D to
Defendant's Memorandum, Docket Entry No. 49-4, p. 3 � 8.
      Plaintiff's Response, Docket entry No. 50, p. 15 (citing
      12

Singleton Deposition, pp. 119:23-124:5, Exhibit B to Plaintiff's
Response, Docket Entry No. 50-3, pp. 30-31).
      13
      Id. at 1-2. See also Defendant's Memorandum, Docket Entry
No. 49, p. 20 (Lopez Declaration, Exhibit A to Defendant's
Memorandum, Docket Entry No. 49-1, pp. 4-6, �� 15-21).
                                  -5-
                       II.     Standard of Review

     Summary judgment is authorized if the movant establishes that

there is no genuine dispute about any material fact and the law

entitles it to judgment.         Fed. R.      Civ. P. 56.    Disputes about

material   facts are   "genuine" if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2511 (1986).                A

"party moving for summary judgment must 'demonstrate the absence of

a genuine issue of material fact,' but need not negate the elements

of the nonmovant's case."        Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (en bane) (per curiam) (quoting Celotex

Corp. v. Catrett, 106 S. Ct. 2548, 2553 (1986)).              "If the moving

party fails to meet this initial burden, the motion must be denied,

regardless of the nonmovant's response."                    If, however, the

moving party meets this burden, Rule 56 requires the nonmovant to go

beyond the pleadings and show by admissible evidence that specific

facts exist over which there is a genuine issue for trial.              Id.

"[T]he court must draw all reasonable inferences in favor of the

nonmoving party, and it may not make credibility determinations or

weigh the evidence."   Reeves v. Sanderson Plumbing Products, Inc.,

120 S. Ct. 2097, 2110        (2000).     Factual controversies are to be

resolved in favor of the nonmovant, "but only when there is an

actual controversy, that is, when both parties have submitted

evidence of contradictory facts."            Little, 37 F.3d at 1075.


                                       -6-
                                       III.    Analysis

        Plaintiff alleges that defendant discriminated against her on

the basis of race (African-American) in violation of Title VII by

terminating her employment. 14                Defendant argues that it is entitled

to summary judgment on plaintiff's claim because plaintiff is

unable to present evidence capable of establishing a prima facie

case of discrimination or to show that the legitimate,                        non­

discriminatory reason for which her employment was terminated, is

a pretext for race discrimination. 15                Quoting Reeves, 120 S. Ct. at

2109,        plaintiff argues that             Defendant's MSJ should be denied

because she has established a prima facie case, and a "plaintiff's

prima facie case, combined with sufficient evidence to find that

the employer's asserted justification is false,                    may permit the

trier         of   fact   to        conclude     that   the   employer   unlawfully

discriminated." 16



A.      Applicable Law

        Title VII protects individuals from discrimination by an

employer based on the "individual's race, color, religion, sex, or

national origin."              42    U.S.C. § 2000e-2 (a) (1).      Plaintiff may

establish claims for employment discrimination in violation of


        14
             First Amended Complaint, Docket Entry No. 32, p. 1 � 2.
        15
             Defendant's Memorandum, Docket Entry No. 49, pp. 10 and 34.
        16
             Plaintiff's Response, Docket Entry No. 50, p. 24.

                                               -7-
Title VII by using direct evidence or by using the indirect method

of proof set forth in McDonnell Douglas Corp. v. Green, 93 S. Ct.

1817 (1973).       Plaintiff relies on the McDonnell Douglas framework

to establish her claim. 17

       Plaintiff's        initial     burden    under    the   McDonnell   Douglas

framework is to establish a prima facie case.                  93 S. Ct. at 1824.

If plaintiff establishes a prima facie case, the burden shifts to

the defendant to articulate a legitimate, non-discriminatory reason

for its actions.                    If the defendant meets this burden, the

plaintiff must adduce evidence capable of establishing that the

defendant's articulated reason is false and is, instead, a pretext

for discrimination.          Id. at 1825.



B.     Application of the Law to the Undisputed Facts

       Defendant argues that it is entitled to summary judgment on

plaintiff's discrimination claim because plaintiff is unable to

establish a prima facie case. 18               Alternatively,    defendant argues

that        plaintiff     was    terminated      for     the    legitimate,      non-

discriminatory          reason   of   failing     to    meet   the   standards    and




      Id. at 22 (citing Lee v. Kansas City Southern Railway Co.,
       17
574 F.3d 253, 259 & n. 11 (citing McDonnell Douglas, 93 S. Ct. at
1817)).
       18   Defendant's Memorandum, Docket Entry No. 49, pp. 10 and 34.
                                         -8-
expectations of the YMCA for a senior management position, 19 and

that plaintiff is unable to present evidence capable of showing

that the stated reason for terminating her employment was not true

or was, instead, a pretext for race discrimination.20


     1.      Plaintiff Fails to Establish a Prima Facie Case.

     A prima facie case of race discriminatory requires a showing

that the plaintiff (1) was a member of a protected class;       (2) was

qualified for her position;     (3) suffered an adverse employment

action; and (4) was replaced by someone outside of her protected

class or treated less favorably than other similarly situated

employees who were outside of her protected class.   See Alkhawaldeh

v. Dow Chemical Co., 851 F.3d 422, 426 (5th Cir. 2017);         (citing

McDonnell Douglas, 93 S. Ct. at 1824); Paske v. Fitzgerald, 785

F.3d 977, 985 (5th Cir.), cert. denied, 136 S. Ct. 536 (2015).

     Defendant does not dispute that plaintiff has satisfied three

of the four elements required to establish a prima facie case of

race discrimination, i.e., plaintiff belongs to a protected class

(African-American), plaintiff was qualified for her position, and

plaintiff suffered an adverse employment action when the defendant

terminated her employment.21 Defendant argues that plaintiff cannot



      Id. at 20 (citing Lopez Declaration, Exhibit A to Defendant's
     19

Memorandum, Docket Entry No. 49-1, pp. 5-6, i 21).
      Id. at 34 ("Plaintiff cannot show by competent evidence, that
     20

each nondiscriminatory reason is actually a pretext for racial
discrimination.").
     21
          Id. at 34-36.

                                 -9-
establish a prima facie case of discrimination because she cannot

demonstrate that she was replaced by someone outside of her

protected class or that she was treated less favorably than other

similarly-situated employees who were outside her protected class. 22

     The "similarly situated" prong requires a Title VII
     claimant to identify at least one coworker outside of his
     protected class who was treated more favorably "under
     nearly identical circumstances." This coworker, known as
     a comparator, must hold the "same job" or hold the same
     job responsibilities as the Title VII claimant; must
     "share [] the same supervisor or" have his "employment
     status determined by the same person" as the Title VII
     claimant; and must have a history of "violations" or
     "infringements" similar to that of the Title VII
     claimant.

Alkhawaldeh, 851 F.3d at 426.         See also Paske, 785 F.3d at 985 ("To

establish the fourth element, [plaintiff must] show, inter alia,

that his 'conduct that drew the adverse employment decision [was]

"nearly     identical"    to   that   of   the   proffered   comparator   who

allegedly     drew   dissimilar   employment      decisions.'").   Defendant

argues that plaintiff is unable to satisfy the fourth element of a

prima facie case because she has acknowledged that she "was not

replaced by anyone,"23 and because she cannot show that any other

similarly situated employee was treated more favorably under nearly

identical circumstances.24



      Id. See also Defendant YMCA's Reply to Plaintiff's Response
     22

to Defendant's MSJ ("Defendant's Reply"), Docket Entry No. 54,
pp. 2-4.
     23
          Defendant's Memorandum, Docket Entry No. 49, p. 35 (citing
Plaintiff's First Amended Complaint, Docket Entry No. 32, p. 9
':II 32).
     24
          Id. at 35-36.

                                      -10-
     Plaintiff responds that she "has pointed to the disparate

treatment of Laura Wilson - a white woman - at a similar position

who was not terminated." 25   Plaintiff argues that

     [t]he YMCA placed Ms. Singleton in the position of Senior
     Program Manager, increasing the number of departments who
     reported to her from one to four (like Ms. Wilson), but
     did not give her a pay raise and claims not to have
     considered this a "promotion", while Ms. Wilson was given
     a pay raise, and Ms. Wilson's position change was
     considered by the Y to be a promotion.       As part and
     parcel to the reorganization, Ms. Singleton was made to
     retain personal training - a role with dozens of part­
     time trainers reporting to her, while also being placed
     in charge of multiple departments that she had no
     experience in managing.       The glaring part of the
     reorganization was that the departments Ms. Singleton was
     put in charge of all had minorities in charge of them,
     while Laura Wilson, Ms. Singleton's white counterpart,
     was put in charge of departments all headed by (and was
     reported to by) white people except the lone head of
     child care.

          After complaining to members of the board,
     Ms. Singleton was moved by Mr. Swirczek from her office
     on the fourth floor - adjacent to the training floor
     where she could meet with members to confidentially talk
     about their health, fitness, and body image issues - and
     put in a cubicle on the second floor that was not
     adjacent to anyone she worked with (heads of departments
     she oversaw had offices on the first floor by the pool,
     or the second floor in a different area). Ms. Singleton
     could not meet with her team in her cubicle and could not
     meet with personal training clients in her cubicle, and
     Ms. Singleton could not oversee training on the fourth
     floor main workout area, to do her job. Ms. Singleton
     was the only management employee at her level without an
     office. Her office on the fourth floor was filled with
     equipment when she was moved.


      Plaintiff's Response, Docket Entry No. 50, p. 1. See also
     25

id. at 22 (" [Plaintiff] was treated less favorably than other
similarly situated employees who were not members of that protected
class, particularly Laura Wilson, her counterpart at the time of
[her] termination.").
                                 -11-
          Ms. Singleton was not replaced when she was fired.
     The organizational chart, implemented in January 2014,
     three months prior to her firing, was ostensibly not
     race-related, but instead to have many fewer direct
     reports to Mr. Swirczek. [ sic]  When Ms. Singleton was
     fired and not replaced, all of her four reports then
     reported directly to Mr. Swirczek, essentially undoing
     half of the organizational chart and the alleged non­
     racial reason for the reorganization. 26

     Missing      from   the   summary     judgment   record       is    evidence

identifying any co-worker who was treated more favorably than the

plaintiff under nearly identical circumstances.            Although plaintiff

"has pointed to the disparate treatment of Laura Wilson - a white

woman - at a similar position who was not terminated," 27 plaintiff

has failed to cite any evidence from which a reasonable fact finder

could conclude that Laura Wilson engaged in conduct like that which

prompted plaintiff's termination but unlike the plaintiff, was not

terminated.       Instead, plaintiff argues that in the reorganization

that occurred in January of 2014 she and Laura Wilson both received

new titles and responsibilities, but that Laura Wilson received a

salary increase while her salary remained the same.                            Since,

however, defendant has submitted undisputed evidence showing that

"[p]laintiff had already been promoted to                 Senior    Director in

February 2013 and had the attendant pay raise.                [and that w]hen

Ms. Wilson was promoted to Senior Director and received a pay

increase     in   January   2014,   she    still   made    $4,000       less    than


     26
          Id. at 23.
     27
          Id. at 1.

                                    -12-
[p] laintiff," 28 plaintiff has failed to cite evidence capable of

showing that Wilson was treated more favorably.               Because plaintiff

has failed to cite evidence from which a reasonable jury could

conclude that any employee outside of her protected class was

treated         more   favorably    than    she   under       nearly     identical

circumstances, plaintiff's discrimination claim fails as a matter

of law for failure to satisfy the fourth prong of her prima facie

case.        See Alkhawaldeh, 851 F.3d at 427; Paske, 785 F.3d at 985.



      2.        Defendant States a Legitimate, Non-Discriminatory Reason
                for Terminating Plaintiff's Employment.

        Defendant argues that even if plaintiff could establish a

prima facie case it is nevertheless entitled to summary judgment on

her   race       discrimination     claim   because     it   has   articulated   a

legitimate, nondiscriminatory reason for plaintiff's termination,

namely, "[p]laintiff          was   terminated    for    failing    to   meet   the

expectations of her as a             Senior   Program Director because of

unacceptable performance." 29 As evidence that the plaintiff failed


       Defendant's Reply, Docket Entry No. 54, p. 4 (citing Lopez
        28

Declaration, Exhibit A to Defendant's Memorandum, Docket Entry
No. 4 9-1, p. 3 <JI 7 ("Ms. Singleton received a pay raise in
conjunction with her [2013] promotion to $57,000."); and Scaffidi
Declaration, Docket Entry No. 4 9-4, p. 3 <JI 8 ("With the
restructuring, Ms. Singleton's title did not change. She was to
continue at her salary of $57,000 which was the second highest at
Tellepsen, excluding the Executive Director. Ms. Wilson's pay was
raised to %53,000 as she was now a Senior Programs Director as
well.")).
      29
             Defendant's Memorandum, Docket Entry No. 4 9, p. 3 6. See also
                                                             (continued ...)

                                       -13-
to meet the expectations of her position            as   Senior   Program

Director, defendant cites the "infractions of company policy and

standard codes of conduct" set forth in the Employee Counseling

Report that plaintiff received on May 3, 2013, 30 and the following

"[p]erformance and conducted-related concerns" that arose within a

short period of time following the January 2014 reorganization:
     0       Contrary to instructions of District Executive
             Director Jamie Scaffidi,    Plaintiff disclosed
             confidential information to a contract trainer
             resulting in an additional write-up in February
             2014;
     o       Plaintiff failed to timely complete an incident
             report for an injury at the facility and then
             lacked candor with the Executive Director about
             having already provided the same to risk management
             and upon inquiry responded in an insubordinate,
             unprofessional manner;
     o       Plaintiff failed to communicate with a member who
             made efforts to schedule training - for a period of
             nearly three weeks (the third such instance);
     o       In March 2014 Plaintiff failed to follow through on
             her revenue report as requested by Chad Swirczek
             and missed the deadline;
     o       The YMCA paid the expense for Plaintiff to complete
             certification for group fitness instruction,
             however Plaintiff did not complete it, and then
             told Mr. Swirczek on or about March 17, 2014 that
             she would not pursue it because she wanted to focus
             her energies elsewhere[.] 31


       ( ••• continued)
     29

id. at 20; Defendant's Reply, Docket Entry No. 54, pp. 4-8.
      Employee Counseling Report,
     30
                                          Exhibit   H    to   Plaintiff's
Response, Docket Entry No. 50-9.
     31
          Defendant's Memorandum, Docket Entry No. 49, p. 17. See also
                                                         (continued...)
                                   -14-
Defendant argues that

     Swirczek wanted Plaintiff to succeed and was frustrated
     with the ongoing performance issues and poor attitude,
     and communicated with Human Resources.      In fact, he
     forwarded performance-related documentation to Human
     Resources and asked for coaching.           On March 26,
     2014, Vice President of Human Resources, Jennifer Lopez,
     met with Plaintiff to discuss the issues. .        During
     the meeting, to her frustration, Ms. Lopez observed that
     Plaintiff failed to take any responsibility and offered
     excuses. Considering Plaintiff's conduct, performance
     and attitude, Ms. Lopez determined that Plaintiff did not
     meet the standards and expectations of the YMCA for a
     senior management position. . . . Accordingly, she made
     the decision to separate Plaintiff's employment and did
                                 32
     so on March 26, 2014.

     The Fifth Circuit has recognized poor job performance as a

legitimate,       non-discriminatory        reason    for      termination    of

employment.       See Faruki v. Parsons S.I.P., Inc., 123 F.3d 315, 320

(5th Cir. 1997)        (recognizing as legitimate,          non-discriminatory

reasons     for     termination    evidence      demonstrating         poor   job

performance,      difficulties    working    with    others,    and    inadequate

leadership skills).       Defendant has thus articulated a legitimate,

non-discriminatory       reason    for      terminating        the    plaintiff's

employment.




     31 (
          continued)
          •••
id. at 17-19 (elaborating on plaintiff's 2014 performance issues).
     32
      Id. at 19-20 (citing Lopez Declaration, Exhibit A to
Defendant's Memorandum, Docket Entry No. 49-1, pp. 5-6 �� 20-22,
and Swirczek Declaration, Exhibit B to Defendant's Memorandum,
Docket Entry No. 49-2, pp. 9-10 �� 39-40, 42).

                                     -15-
     3.    Plaintiff Fails to Raise a Fact Issue as to Pretext.

     Because defendant has stated a legitimate, non-discriminatory

reason for terminating the plaintiff's employment,         the burden

returns to the plaintiff to cite substantial evidence capable of

establishing that each of the employer's proffered justifications

was mere pretext for race discrimination.33       See Auguster v.

Vermillion Parish School Board,   249 F.3d 400,   402-03    (5th Cir.

2001).    The plaintiff may attempt to establish that she was the

victim of intentional race discrimination "by showing that the

employer's proffered explanation is unworthy of credence." Reeves,

120 S. Ct. at 2106 (quoting Texas Department of Community Affairs

v. Burdine, 101 S. Ct. 1089, 1095 (1981) (citing McDonnell Douglas,

93 S. Ct. at 1825-26)).

     "Evidence that the proffered reason is unworthy of
     credence must be enough to support a reasonable inference
     that the proffered reason is false; a mere shadow of
     doubt is insufficient." This court has consistently held
     than an employee's "subjective belief of discrimination"
     alone is not sufficient to warrant judicial relief.

Auguster, 249 F.3d at 403 (quoting Bauer v. Albemarle Corp., 169

F.3d 962, 967 (5th Cir. 1999) (citation omitted)).   Although Bauer

was decided before Reeves,   which changed Fifth Circuit law on

successful showing of pretext, the Fifth Circuit has stated that


      Plaintiff has not argued that the mixed-motive analysis
     33

applies and has therefore waived any such argument. See Leal v.
BFT, Ltd. Partnership, 423 F. App'x 476, 480 & n. 1 (5th Cir. 2011)
(per curiam)   (citing United States v. Reagan, 596 F.3d 251, 254
(5th Cir. 2010) (holding that a failure to adequately brief an
argument results in waiver)).
                               -16-
"[n]othing in Reeves                 abrogates   Bauer's requirement of

substantial evidence to support a claim of pretext.n Auguster, 249

F.3d at 403 n. 3.

     The   ultimate   question   is  whether   the   employer
     intentionally discriminated, and proof that "the
     employer's proffered reason is unpersuasive, or even
     obviously contrived, does not necessarily establish that
     the plaintiff's proffered reason .    . is correct.n
         In other words, "[i] t is not enough          to dis
     believe the employer; the fact finder must believe the
     plaintiff's explanation of intentional discrimination.n

Reeves, 120 S. Ct. at 2108         (quoting St. Mary's Honor Center v.

Hicks, 113 S. Ct. 2742, 2756 and 2754 (1993)).

      Defendant argues that plaintiff is unable to cite evidence

capable of establishing that its stated reason for terminating her

employment, i.e., "failing to meet the expectations of her as a

Senior Program Director because of unacceptable performance,n 34 is

a pretext for race discrimination because the plaintiff cannot cite

any evidence from which a reasonable fact-finder could conclude

that its reason for terminating her employment was false or that

animus for her race was the true reason for her termination. 35

Citing Spears v. Patterson UTI Drilling Co., 337 F. App'x 416, 421-

22   (5th   Cir.   2009   (per   curiam),   defendant   argues   that   "[a]

presumption exists here that . . . the very same supervisors would



      Defendant's Memorandum, Docket Entry No. 49, p. 36. See also
     34

id. at 20; Defendant's Reply, Docket Entry No. 54, pp. 4-8.
      Id. at 37-38.
     35
                           See also Defendant's Reply, Docket Entry
No. 54, pp. 9-10.

                                    -17-
not promote [plaintiff] over others outside of her protected class

to a newly created supervisory position, and then subsequently

terminate her employment for discriminatory reasons. " 36                Defendant

argues that "by way of reminder, [p]laintiff was recommended for a

promotion by the same individual she claims discriminated against

her - Chad Swirczek, and was then interviewed and approved for the

promotion by Jennifer Lopez, who ultimately discharged her the

following year." 37

      Plaintiff     responds   that     defendant's       stated    reason     for

terminating her employment is a pretext for race discrimination

because "[t]he circumstances of [her] write-ups,                    . promotion,

and   termination     show   discriminatory         intent   by    the   ultimate

decision-maker, Chad Swirczek .              1138
                                                    Citing Laxton v. Gap Inc.,

333 F.3d 572, 578 (5th Cir. 2003), and Russell v. McKinney Hospital

Venture, 235 F.3d 219, 227 (5th Cir. 2000), plaintiff argues that

      the discriminatory animus of a manager can be imputed to
      the ultimate decisionmaker if the decisionmaker "acted as
      a rubber stamp, or the 'cat's paw,' for the subordinate
      employee's prejudice."          The degree to which the
      person [who] dropped the axe relied on the "independent
      investigations" is a question of fact for the jury. .

           In this case, Ms. Lopez had no independent knowledge
      of the various alleged infractions of Ms. Singleton. She


      36   Defendant's Memorandum, Docket Entry No. 49, pp. 32-33.

       Id. at 38. See also id. at 11-12 (citing Lopez Declaration,
      37

Exhibit A to Defendant's Memorandum, Docket Entry No. 49-1, p. 3,
� 5, and Swirczek Declaration, Exhibit B to Defendant's Memorandum,
Docket Entry No. 49-2, p. 3 �� 6-7).
      38
           Plaintiff's Response, Docket Entry No. 50, p. 30.
                                      -18-
     received the reports of Swirczek and allegedly chose to
     fire Ms. Singleton when she called Ms. Singleton in, and
     Ms. Singleton did not show sufficient contrition (or
     groveling), but instead defended herself. This is a case
     exactly suited to the Cat's Paw analysis. In this case,
     the originator of every alleged reason to fire
     Ms. Singleton was Swirczek, he was the source of the
     write-ups, and he was the one doing late-night research
     into his files to dredge up reasons to fire Ms. Singleton
     that he then forwarded to Ms. Lopez directly before the
     firing.39

"A 'cat's paw' case is one in which an employee seeks to hold his

or her 'employer liable for the animus of a supervisor who was not

charged with making the ultimate employment decision.'"                   Turner v.

Jacobs Engineering Group, Inc., 470 F. App'x 250, 253 n. 1 (5th

Cir. 2012) (per curiam) (quoting          Staub v. Proctor Hospital, 131 S.

Ct. 1186, 1190 (2011)).

     Plaintiff      argues that the defendant's            stated    reason for

terminating her employment is a pretext for race discrimination

because the examples of poor performance on which the defendant

relies     are   either   unworthy   or    credence   or    did     not    warrant

discipline or termination.      Plaintiff argues that the five reasons

for which she received an Employee Counseling Report on May 3,

2013, were pretextual because they

     did not all happen directly before they were reported by
     Swirczek to HR. Swirczek claims in his affidavit that
     when Ms. Singleton was out on FMLA, he had an opportunity
     to review her work.     Swirczek was Singleton's direct
     supervisor before she went out on FMLA, making that
     excuse unbelievable.    What actually happened is that
     Swirczek learned that Singleton made an HR complaint


     39
          Id. at 28-29.

                                     -19-
       about him, and searched for reasons to write-up
       Ms. Singleton.   These reasons included multiple things
       that Swirczek did not observe or have independent
       knowledge about, and that were not reported to HR by the
       person they happened to - except the alleged spreading
       gossip and rumors about alleged affairs by Mr. Swirczek
        (who is married with children), which was never
       investigated by the YMCA's HR department. The timing of
       when the write-up occurred is important.
       Ms. Singleton made an HR complaint about her supervisor
       verbally abusing her while she was out on FMLA recovering
       from emergency surgery. In retaliation, to save himself,
       Swirczek wrote Ms. Singleton up for everything he could
       make up or find from others.    This alone is suspect.
       Substantively, they were suspect too . . . Most damning
       to the use of these alleged incidents is that seven
       months after the write-up on these issues, Ms. Singleton
       was promoted from supervising one department to
       supervising four departments, with four times the
       responsibility, and if the Y is to be believed - through
       the affidavits of Lopez and Swirczek - to help her career
       development.   These alleged firable offenses were not
       enough to keep the Y from promoting Ms. Singleton and
       assisting her career as an executive at the YMCA. 40

       Plaintiff's argument that the performance and conducted-

related concerns that arose after the January 2014 reorganization

were        pretextual   is   based   on   plaintiff's     disagreement   with

Swirczek's        and    Lopez's   evaluation   of   her    performance    and

plaintiff's belief that her conduct did not warrant discipline or

termination. 41      But plaintiff cannot create a fact issue on summary

judgment by disputing her employer's evaluation of her performance.

Plaintiff must cite evidence from which a reasonable fact-finder

could conclude that her employer did not honestly believe that her



       40
            Id. at 25-26.
       41
            Id. at 26-28.

                                      -20-
performance was deficient and deserving of termination.                             See

Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893, 899 (5th Cir.

2002), cert. denied, 123 S. Ct. 2572                   (2003)    ("The issue at the

pretext        stage   is    whether      [the    defendant's]    reason,    even   if

incorrect,         was      the    real     reason      for      [the    plaintiff's]

termination.").          Plaintiff has failed to cite such evidence.

     Moreover,         even   if   plaintiff's        evidence    were    capable   of

establishing that her employer did not honestly believe that her

performance was deficient and warranted termination, plaintiff has

failed to cite any evidence from which a reasonable jury could

conclude that the defendant's decision to terminate her employment

was motivated by Swirczek's - or anyone else's - animus for her

race.        Plaintiff herself argues that Swirczek took the actions in

2013 about which she complains in retaliation for her having

complained to Human Resources that he verbally abused her while she

was on FMLA leave, 42 and that he took the actions in 2014 about

which she complains in retaliation for her complaining about the

reorganization that occurred in January of that year. 43

        In an apparent effort to raise an inference of racial animus,

plaintiff argues that

     [t]he glaring part of the reorganization [that occurred
     in   January of 2014]      was  that   the departments
     Ms. Singleton was put in charge of all had minorities in


        42
             Id. at 25-26.
     43
             Id. at 26-28.

                                           -21-
       charge of them, while Laura Wilson, Ms. Singleton's white
       counterpart, was put in charge of departments all headed
       by (and was reported to by) white people except the lone
       head of child care. 44

But plaintiff fails to cite evidence from which a reasonable jury

could conclude that following the reorganization all the employees

that she supervised were minorities or that all the employees that

Laura Wilson supervised were not minorities.              Moreover, "plaintiff

acknowledged [during her deposition] that many employees of all

races were under her supervision; and many [employees of all races]

were under the other Senior Director after the restructuring."45

       Although plaintiff argues that her race (African-American) was

the    reason     that    the    defendant   terminated    her   employment,   a

subjective belief cannot establish a genuine issue of material fact

regarding       pretext     or   that   plaintiff   was   a   victim   of   race

discrimination.          See Devoss v. Southwest Airlines Co., 903 F. 3d

487, 492 (5th Cir. 2018) (" [Plaintiff] cannot establish pretext

solely by relying on her subjective belief that unlawful conduct

occurred.").        Although plaintiff disagrees with Swirczek's and

Lopez's assessment of her performance and conduct, plaintiff does

not dispute that she engaged in the conduct for which the defendant

says Lopez decided to terminate her employment.               Because plaintiff


       44
            Id. at 22-23.

      Defendant's Memorandum, Docket Entry No. 49, p. 23 (citing
       45

Oral and Videotaped Deposition of Rebecca Singleton, pp. 38-42,
Exhibit G to Defendant's Memorandum, Docket Entry No. 49-7, pp. 22-
26).

                                        -22-
fails to present evidence from which a reasonable jury could

conclude that Swirczek and/or Lopez did not honestly believe that

plaintiff's performance was deficient and deserving of termination,

or     that     the     defendant's          stated        reason    for       terminating      her

employment        was       a     pretext    for     race     discrimination,          the    court

concludes that the defendant is entitled to summary judgment on

plaintiff's Title VII claim.                      This conclusion is bolstered by the

fact     that     the       same        actors,    i.e.,      Swirczek     and     Lopez,     were

responsible           for        both    promoting        plaintiff       in    2013    and     for

terminating her employment in 2014.                           See Spears, 337 F. App'x at

421-22 ("The same actor inference creates a presumption that animus

was not present where the same actor responsible for the adverse

employment        action          either     hired       or   promoted     the     employee      at

issue.") .        Because plaintiff has not shown that there exists a

genuine        issue        of     material       fact     that     her    race    caused       her

termination, Defendant's MSJ will be granted.



                            IV. Plaintiff's Motion to Strike

        Plaintiff seeks to strike the affidavit of Ariel McMahan and

� 4 of the affidavit of Robert Cass. 46                        Because the court has been

able to rule on the Defendant's Motion for Summary Judgment without

referring to or relying on the evidence that plaintiff has moved to

strike, Plaintiff's Motion to Strike will be denied as moot.


        46
             Plaintiff's Motion to Strike, Docket Entry No. 51, pp. 1-2.
                                                  -23-
                    V.   Conclusions and Order

     For the reasons stated in§ III, above, Defendant's Motion for

Summary Judgment (Docket Entry No. 48) is GRANTED.     Because the

court has been able to rule on the Defendant's Motion for Summary

Judgment without referring to the evidence that plaintiff has moved

to strike, Plaintiff's Motion to Strike (Docket Entry No. 51) is

DENIED as MOOT.

     SIGNED at Houston, Texas, on this the 26th      of June, 2019.




                                                SIM LAKE
                                      UNITED STATES DISTRICT JUDGE




                               -24-
